                Case 19-30106-KKS        Doc 17   Filed 02/27/19   Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION
In re:

CARL DANIEL SIMS                                          CASE NO. 19-30106-KKS
                                                          CHAPTER 7
                  Debtor.
_______________________________/

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

               NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

PURSUANT TO LOCAL RULE 2002-2, THE COURT WILL CONSIDER THE RELIEF
REQUESTED IN THIS PAPER WITHOUT FURTHER NOTICE OR HEARING UNLESS
A PARTY IN INTEREST FILES A RESPONSE WITHIN 21 DAYS FROM THE DATE
SET FORTH ON THE PROOF OF SERVICE PLUS AN ADDITIONAL THREE DAYS
FOR SERVICE IF ANY PARTY WAS SERVED BY U.S. MAIL, OR SUCH OTHER
PERIOD AS MAY BE SPECIFIED IN FED. R. BANKR. P. 9006(F).

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER, YOU MUST FILE
AN OBJECTION OR RESPONSE ELECTRONICALLY WITH THE CLERK OF THE
COURT OR BY MAIL AT 110 E. PARK AVENUE, SUITE 100, TALLAHASSEE, FL,
32301 AND SERVE A COPY ON THE MOVANT’S ATTORNEY, GAVIN STEWART,
ESQ., P.O. BOX 5703, CLEARWATER, FL 33758, AND ANY OTHER APPROPRIATE
PERSON WITHIN THE TIME ALLOWED. IF YOU FILE AND SERVE A RESPONSE
WITHIN THE TIME PERMITTED, THE COURT WILL EITHER SCHEDULE AND
NOTIFY YOU OF A HEARING OR CONSIDER THE RESPONSE AND GRANT OR
DENY THE RELIEF REQUESTED WITHOUT A HEARING.

IF YOU DO NOT FILE A RESPONSE WITHIN THE TIME PERMITTED, THE COURT
WILL CONSIDER THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE
PAPER, WILL PROCEED TO CONSIDER THE PAPER WITHOUT FURTHER NOTICE
OR HEARING, AND MAY GRANT THE RELIEF REQUESTED.

         Toyota Motor Credit Corporation (“Movant”) seeks, pursuant to 11 U.S.C. §362(d), for

relief from the automatic stay and states:

         1.     On July 19, 2016, Debtor entered into a Retail Installment Sale Contract with

Movant for the following vehicle: 2011 TOYOTA       AVALON; VIN: 4T1BK3DBXBU402521

(“Vehicle”).
               Case 19-30106-KKS         Doc 17     Filed 02/27/19     Page 2 of 3



       2.      As indicated on the Title, Movant is the lienholder on the title to the Vehicle. True

and correct copies of the Contract and Title are attached hereto as Composite Exhibit “A.”

       3.      The Debtor is in default. As of February 16, 2019, the payoff balance was

$10,935.67 and the loan is due for the December 2, 2018 payment and all subsequent payments.

A copy of the Affidavit in Support of Motion for Relief is attached hereto as Composite Exhibit

“A.”

       4.      According to the Statement of Intention, Debtor intends to surrender the collateral.

       5.      According to the N.A.D.A., the value of the Collateral is $10,875.00. A copy of

the N.A.D.A. record is attached hereto as Composite Exhibit “A.”

       6.      It would be inequitable to allow the Debtor to retain the Property, as there is no

equity above the total indebtedness.

       7.      Furthermore, Movant is not receiving payments to protect against the erosion of its

security interest in the Property.

       8.      If Movant is not permitted to enforce its lien on the Property, it will suffer

irreparable injury, loss, and damage.

       WHEREFORE, Movant, respectfully requests the Court enter an order:

               a.      terminating the automatic stay;

               b.      permitting Movant to take any and all steps necessary to exercise any and

all rights it may have in the Vehicle described herein; and

               c.      granting such other relief that the Court may deem just and proper.

                                                  /s/ Gavin N. Stewart
                                                  Gavin N. Stewart, Esquire
                                                  Florida Bar Number 52899
                                                  P.O. Box 5703
                                                  Clearwater, FL 33765
                                                  P: (727) 565-2653
               Case 19-30106-KKS          Doc 17        Filed 02/27/19   Page 3 of 3



                                                   F: (727) 213-9022
                                                   E:bk@stewartlegalgroup.com
                                                   Counsel for Movant

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and first class mail this 27th day of February, 2019.

                                                   /s/ Gavin N. Stewart
                                                   Gavin N. Stewart, Esquire
                                                   Florida Bar Number 52899
VIA FIRST CLASS MAIL
Carl Daniel Sims
512 Decatur Ave.
Pensacola, FL 32507

VIA CM/ECF NOTICE
Steven D. Jurnovoy
Lewis & Jurnovoy, P.A.
1100 North Palafox Street
Pensacola, FL 32501
landj@4-debtor.com

Mary W. Colon
P.O. Box 14596
Tallahassee, FL 32317
trustee@marycolon.com

United States Trustee
110 E. Park Avenue
Suite 128
Tallahassee, FL 32301
USTPRegion21.TL.ECF@usdoj.gov
